The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
FIRST COMMUNCATION NODE PROVIDING COVERAGE FOR A SECOND NODE BASED ON SECOND NODE DEFICIENCY



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2007/0087695) in view of Martin (US 2015/0194039).
Consider claim:

1. Cohen teaches the system, comprising an infrastructure element including a computer programmed to: 
communicate with a first stationary communication node having a first directional antenna with a first field of view and a second stationary communication node having a second directional antenna with a second field of view (Nodes 16 with antennas 14 in figures 1-14, note that directional antennas have an inherent field of view see paragraph 66: “ directional antenna 10 or 14”; figures 10-12, paragraphs 78, 118) wherein the first communication node is located within the second field of view (note that fixed nodes 16 can be within each other’s field of view as shown in figures 1, 6, 7, 8); 
determine a first transmission parameter for the first stationary communication node and a second transmission parameter for the second stationary communication node based on received object detection sensor data including object data from a respective field of view of each communication node's directional antenna, wherein each of the first and second transmission parameters includes at least one of a transmission power or a data throughput rate (power as well as direction adjusted see figure 15, 16, paragraph 118: “Certain embodiments of the adjustment of the directional antenna can include, but is not limited to, adjusting the position, power, signal quality, signal to noise ratio, etc. of the directional antenna.”; paragraph 119: “operation 7722, which can include but is not limited to, adjusting a power of the directional antenna from the first state to the second state to improve the network operation of the directional antenna relative to the mobile node. “; paragraph 120); 
based on received communication metrics from the first communication node, determine a deficiency of the second communication node (deficiency in quality, metrics  for adjustments see paragraph 119: “ directional antenna 10 or 14 can be adjusted to improve a network operation, such as to increase throughput, reduce signal to noise ratio, improve signal quality and/or consistency, etc.”); and 
upon determining the deficiency of the second communication node, actuate the first communication node to provide coverage for the second field of view (when nodes are in each other field of view as shown in figures 1, 6, 7, 8, adjustment would correspond to the claimed coverage see figure 15, 16, paragraph 118: “Certain embodiments of the adjustment of the directional antenna can include, but is not limited to, adjusting the position, power, signal quality, signal to noise ratio, etc. of the directional antenna.”; paragraph 119: “operation 7722, which can include but is not limited to, adjusting a power of the directional antenna from the first state to the second state to improve the network operation of the directional antenna relative to the mobile node. “; paragraph 120).  
Cohen lacks a teaching of the nodes using short wave communication.  Martin teaches that vehicle to vehicle communication utilized short wave transmissions in the industrial scientific and medical bands (Martin paragraph 43).  Therefore, it would have been obvious to one of ordinary skill to modify Cohen’s vehicle devices to use short wave transmissions in order to utilize the ISM bands as taught by Martin.
2. Cohen in view of Martin teaches the system of claim 1, wherein the computer is further programmed to provide coverage for the second field of view by actuating an actuator of the first communication node to rotate the first directional antenna, thereby providing a third field of view including the first and second fields of view (moving direction figure 10, figure 15, item 7720 adjusting direction).  
5. Cohen in view of Martin teaches the system of claim 1, wherein the computer is further programmed to adjust the first transmission parameter based on a traffic density within the first field of view (note that the quality deficiency would be a function of traffic see paragraph 119: “ directional antenna 10 or 14 can be adjusted to improve a network operation, such as to increase throughput, reduce signal to noise ratio, improve signal quality and/or consistency, etc.”).  .  

10. Cohen teaches the method, comprising: 
communicating with a first stationary communication node having a first directional  antenna with a first field of view and a second stationary communication node having a second directional antenna with a second field of view (Nodes 16 with antennas 14 in figures 1-14, note that directional antennas have an inherent field of view see paragraph 66: “ directional antenna 10 or 14”; figures 10-12, paragraphs 78, 118), wherein the first communication node is located within the second field of view (note that fixed nodes 16 can be within each other’s field of view as shown in figures 1, 6, 7, 8); 
determining a first transmission parameter for the first stationary communication node and a second transmission parameter for the second stationary communication node based on received object detection sensor data including object data from a respective field of view of each communication node's directional antenna, wherein each of the first and second transmission parameters includes at least one of a transmission power or a data throughput rate (power as well as direction adjusted see figure 15, 16, paragraph 118: “Certain embodiments of the adjustment of the directional antenna can include, but is not limited to, adjusting the position, power, signal quality, signal to noise ratio, etc. of the directional antenna.”; paragraph 119: “operation 7722, which can include but is not limited to, adjusting a power of the directional antenna from the first state to the second state to improve the network operation of the directional antenna relative to the mobile node. “; paragraph 120); 
based on received communication metrics from the first communication node, determining a deficiency of the second communication node (deficiency in quality, metrics  for adjustments see paragraph 119: “ directional antenna 10 or 14 can be adjusted to improve a network operation, such as to increase throughput, reduce signal to noise ratio, improve signal quality and/or consistency, etc.”); and 
upon determining the deficiency of the second communication node, actuating the first communication node to provide coverage for the second field of view (when nodes are in each other field of view as shown in figures 1, 6, 7, 8, adjustment would correspond to the claimed coverage see figure 15, 16, paragraph 118: “Certain embodiments of the adjustment of the directional antenna can include, but is not limited to, adjusting the position, power, signal quality, signal to noise ratio, etc. of the directional antenna.”; paragraph 119: “operation 7722, which can include but is not limited to, adjusting a power of the directional antenna from the first state to the second state to improve the network operation of the directional antenna relative to the mobile node. “; paragraph 120).  
Cohen lacks a teaching of the nodes using short wave communication.  Martin teaches that vehicle to vehicle communication utilized short wave transmissions in the industrial scientific and medical bands (Martin paragraph 43).  Therefore, it would have been obvious to one of ordinary skill to modify Cohen’s vehicle devices to use short wave transmissions in order to utilize the ISM bands as taught by Martin.

11. Cohen in view of Martin teaches the  method of claim 10, further comprising providing coverage for the second field of view by actuating an actuator of the first communication node to rotate the first directional antenna, thereby providing a third field of view including the first and second fields of view (figure 10, figure 15, item 7720 adjusting direction).  
14. Cohen in view of Martin teaches the method of claim 10, further comprising adjusting the first transmission parameter based on a traffic density within the first field of view (note that the quality deficiency would be a function of traffic see paragraph 119: “ directional antenna 10 or 14 can be adjusted to improve a network operation, such as to increase throughput, reduce signal to noise ratio, improve signal quality and/or consistency, etc.”).  .  

  
Allowable Subject Matter
Claims 3, 4, 6-9, 12, 13, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

3. The nearest prior art as shown in Cohen fails to teach the system of claim 2, wherein the computer is further programmed to determine a rotational speed of the first directional antenna based on the first and second transmission parameters.  
4. The nearest prior art as shown in Cohen fails to teach the system of claim 2, wherein the computer is further programmed to reduce the transmission data throughput rate based on a rotational speed of the first directional antenna.  
6. The nearest prior art as shown in Cohen fails to teach the system of claim 1, wherein the computer is further programmed to adjust the first transmission parameter based on a status of a traffic light within the first field of view.  
7. The nearest prior art as shown in Cohen fails to teach the system of claim 1, wherein the computer is further programmed to determine that the second communication node is deficient based on data received from a second computer including a vehicle computer within the first field of view, thereby determining that the first stationary communication node is operational.  
8. The nearest prior art as shown in Cohen fails to teach the system of claim 1, wherein the computer is further programmed to determine that the second communication node is deficient by: transmitting data from the computer to the second stationary communication node for transmitting within the second field of view; receiving the communication metrics from the first stationary communication node including whether the transmitted data was received at the first communication node; and then determining that the second communication node is deficient based on the received communication metrics.  
9. The nearest prior art as shown in Cohen fails to teach the system of claim 1, wherein the computer is further programmed to: determine one or more actuation times for transmitting messages of the deficient second communication node from the first stationary communication node based on (i) a field of view of the second communication node, (ii) a viewing angle of an antenna of the first communication node, (iii) a location of the road, (v) a rotational speed of the antenna of the first stationary communication antenna, and (v) a location of the first stationary communication node; and actuate the first stationary communication node to transmit messages of the second stationary communication node at the determined one or more actuation times.  

12. The nearest prior art as shown in Cohen fails to teach the method of claim 11, further comprising determining a rotational speed of the first directional antenna based on the first and second transmission parameters.  
13. The nearest prior art as shown in Cohen fails to teach the method of claim 11, further comprising reducing the transmission data throughput rate based on a rotational speed of the first directional antenna.  
15. The nearest prior art as shown in Cohen fails to teach the method of claim 10, further comprising adjusting the first transmission parameter based on a status of a traffic light within the first field of view.  
16. The nearest prior art as shown in Cohen fails to teach the method of claim 10, further comprising determining that the second communication node is deficient based on data received from a second computer including a vehicle computer within the first field of view, thereby determining that the first stationary communication node is operational.  
17. The nearest prior art as shown in Cohen fails to teach the method of claim 10, further comprising determining that the second communication node is deficient by: transmitting data from the computer to the second stationary communication node for transmitting within the second field of view; receiving the communication metrics from the first stationary communication node including whether the transmitted data was received at the first communication node; and then determining that the second communication node is deficient based on the received communication metrics.  
18. The nearest prior art as shown in Cohen fails to teach the method of claim 10, further comprising: determining one or more actuation times for transmitting messages of the deficient second communication node from the first stationary communication node based on (i) a field of view of the second communication node, (ii) a viewing angle of an antenna of the first communication node, (iii) a location of the road, (v) a rotational speed of the antenna of the first stationary communication antenna, and (v) a location of the first stationary communication node; and actuating the first stationary communication node to transmit messages of the second stationary communication node at the determined one or more actuation times.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887